Opinion,
Me. Justice Clark:
This suit was brought to recover the first instalment on an alleged contract for the sale of an Osborne reaper and binder. The principal controversy arises out of a disagreement as to the nature and terms of the contract. The plaintiff, on the one hand, alleges that the sale was absolute; that the machine was to be set up and tried, and was to work well; that it was put upon trial, and was accepted by Seeley; that the terms of the contract were fixed, and the time and manner of payment fully agreed upon. The defendant, on the other hand, maintains that he was to try the machine, and if it worked to suit him, and he could use it satisfactorily on his land, of which he was to be the judge, he was to take it upon the terms agreed upon; that upon trial it was not satisfactory, and he returned it to Welles. Both parties were to some extent corroborated by other witnesses, but the testimony was contradictory and conflicting, and it was for the jury to determine the true state of the facts.
In the general charge, the learned judge of the court below instructed the jury as follows : “ If you believe the evidence on the part of the plaintiff, particularly of Espy and Bradley, as to what occurred at the hammock, then there was a complete contract, and the plaintiff would be entitled to recover. If, on the other hand, you believe the evidence on the part of the defendant, that he was to take the machine and try it, and *75tliat he was not to keep it unless it worked to his satisfaction, then the plaintiff cannot recover, provided you find that the machine did not work well, and that he had reasonable cause to be dissatisfied with it. But if the machine did good work, he could not say, ‘ I have made a bad bargain, 1 am not satisfied,’ and return the machine. In other words, there must have been a reasonable cause for his dissatisfaction, and the returning of the machine must have been in good faith..... There is a great disagreement in the testimony of the witnesses for the plaintiff and the defendant upon this subject, and you will have to determine, from all this evidence, whether the working of the machine was such as to give Mr. Seeley reasonable cause to be dissatisfied with it, or whether it worked well, according to the agreement and warranty, as testified to by the plaintiff and his witnesses. You will now take this case, and give it your careful consideration, and render such a verdict as will do justice between the parties.”
In this instruction of the court to the jury we think there was error. If the defendant’s theory of the case on the facts is accepted, it is plain that although the reaper may have worked well in the opinion of those who saw it, yet, if it did not work to the satisfaction of the defendant, he was not obliged to take it. He testifies that he told Espy he would not take the reaper until he tried it, and if it worked to suit him, and his team could handle it on his farm, he would buy it, and that he was to be the judge of this himself. He complains that it was too heavy; that it weighed nearly two hundred pounds more than it had been represented to weigh; that his horses could not haul it, and that in his judgment it did not do the work well, etc. His objections to the reaper may have been ill founded; indeed they may have been in some sense unreasonable, in the opinion of others, yet, if they were made in good faith, he had a right, if his testimony is believed, to reject it. If lie wanted a machine that was satisfactory to himself, not to other people, and contracted in this form, upon what principle shall he be bound to accept one that he expressly disapproved ? What the learned court said to the jury on this point was equivalent to saying that although the reaper may have been wholly unsatisfactory to the defendant, yet if the jury thought he ought to have been satisfied, he *76was bound to take it; whereas, if the defendant’s testimony is true, he was to judge of the merits of the machine himself, not the bystanders nor the jury; and if he exercised his own judgment in good faith, in the refusal to accept it, he was certainly not bound for the price.
. The case is ruled by Singerly v. Thayer, 108 Pa. 291, where the authorities are collected, and the legal principles involved fully discussed. What has been said is, of course, applicable to the case only in the event that the jury, in the re-trial of this case, shall accept the defendant’s theory as the correct one, for if the evidence on the part of the plaintiff is believed, the contract was complete. Upon this question, as we have said, the testimony is conflicting. We have purposely refrained from any discussion of the facts, out of which the principles of law governing the case arise, fearing that any reference to the testimony in detail might have a misleading effect. It is of the highest importance in such a case as this that the jury should be left entirely free to consider and determine the facts upon their own judgment.
The judgment is reversed, and a venire ■ facias de novo awarded.